DENY; and Opinion Filed August 10, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00954-CV

                            IN RE SONJA Y. WEBSTER, Relator

                     Original Proceeding from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-10-866-2

                            MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                  Opinion by Justice Francis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its July 2, 2015 order removing her as guardian of L.L. The facts and issues in

this case are well-known to the parties. For the reasons discussed in In re Sonja Y. Webster, No.

05-15-00945-CV (Tex. App. —Dallas August 10, 2015, orig. proceeding) (mem. op.), we

conclude relator has an adequate remedy by appeal and deny the petition.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE

150954F.P05